PER CURIAM.
Gladys Niles, plaintiff, filed an action for divorce against Robert Niles, defendant, and he has appealed from a judgment in her fayor.
*205A motion to dismiss Has been filed by plaintiff on several grounds, one of which is that the case-made was not filed in the office of the court clerk as provided by 12 O.S. 1941 §958.
This court called for the defendant to respond to the motion to dismiss, but the defendant has filed no response and has offered no excuse for such failure. Under these circumstances, as stated by this court in French v. Bragg, 177 Okla. 43, 55 P. 2d 953, it is not the duty of this court to search the record for some theory upon which to sustain the jurisdiction of this court, but where an examination of the record reasonably supports the allegations in the motion to dismiss, this court may, in its discretion, dismiss the appeal.
This court has repeatedly held that the failure to file the case-made in the office of the court clerk is fatal to the jurisdiction of the Supreme Court. The allegations of the motion to dismiss are reasonably supported by the record.
The appeal is dismissed.